301 N.Y. 662 (1950)
In the Matter of Rocco A. Scarfone, Respondent,
v.
Joseph F. Ruggieri, Appellant, and William J. Heffernan et al., Constituting The Board of Elections of the City of New York, Respondents.
Court of Appeals of the State of New York.
Argued August 18, 1950.
Decided August 18, 1950
John F. X. Finn and Sidney Squire for appellant.
Frank B. Di Giovanna for respondent.
John P. McGrath, Corporation Counsel (Thomas W. A. Crowe of counsel), for Board of Elections of the City of New York, respondent.
Concur: LOUGHRAN, Ch. J., LEWIS, CONWAY, DESMOND, FULD and FROESSEL, JJ. Taking no part: DYE, J.
Order affirmed, upon the ground that the findings in respect of the domicile of the appellant Ruggieri are not without support in the evidence. We pass upon no other question. No opinion.